                                 Case 20-12380-BLS              Doc 1     Filed 09/18/20        Page 1 of 16

 Fill in this information to identify the case:




                If known




Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                              04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name



 2.   All other names debtor used
      in the last 8 years

                           doing business
      as




 3.   Debtor’s federal Employer
      Identification Number



 4.   Debtor’s address                      Principal place of business                        Mailing address, if different from principal place
                                                                                               of business




                                                                                               Location of principal assets, if different from
                                                                                               principal place of business




 5.   Debtor’s website
                         Case 20-12380-BLS             Doc 1       Filed 09/18/20           Page 2 of 16

                                                                                               if known




6.   Type of debtor




                                    Check one:
7.   Describe debtor’s business




                                    Check all that apply:




8.   Under which chapter of the   Check one:
     Bankruptcy Code is the
     debtor filing?

                                                 Check all that apply




                                                                           and it chooses to proceed under Subchapter V of
                                                     Chapter 11.




                                                                                   Attachment to Voluntary Petition for Non-Individuals Filing
                                                     for Bankruptcy under Chapter 11




                                                                                                                                   2
                            Case 20-12380-BLS                  Doc 1    Filed 09/18/20        Page 3 of 16

                                                                                                if known




9.    Were prior bankruptcy cases
      filed by or against the debtor
      within the last 8 years?




10.   Are any bankruptcy cases
      pending or being filed by a
      business partner or an
      affiliate of the debtor?




11.   Why is the case filed in this    Check all that apply:
      district?




12.   Does the debtor own or have
      possession of any real
      property or personal property
      that needs immediate                     Why does the property need immediate attention? Check all that app
      attention?




                                               Where is the property?




                                               Is the property insured?




            Statistical and administrative information




                                                                                                                    3
Case 20-12380-BLS     Doc 1   Filed 09/18/20   Page 4 of 16




                    , Responsible Officer
                          Case 20-12380-BLS   Doc 1   Filed 09/18/20   Page 5 of 16

                                                                        if known




18.   Signature of attorney




                                                                                      5
                Case 20-12380-BLS           Doc 1     Filed 09/18/20      Page 6 of 16




                                                  RIDER 1

       On the following dates, each of the entities listed below (collectively, the “Debtors”) filed
a voluntary petition in the United States Bankruptcy Court for the District of Delaware for relief
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

 7/30/2020                                            9/8/2020
   RGN-Columbus IV, LLC (Case No. 20-11894)*
                                                       RGN-Culver City I, LLC (Case No. 20-12086)*
 8/2/2020                                              RGN-Denver XI, LLC (Case No. 20-12087)*

   RGN-Chapel Hill II, LLC (Case No. 20-11910)*       9/9/2020

 8/3/2020                                              RGN-Austin VI, LLC (Case No. 20-12102)*
   RGN-Chicago XVI, LLC (Case No. 20-11916)*           RGN-Beachwood I, LLC (Case No. 20-12103)*
                                                       RGN-Boston XIX, LLC (Case No. 20-12104)*
 8/8/2020                                              RGN-Houston XXV, LLC (Case No. 20-12105)*
                                                       RGN-San Antonio XIV, LLC (Case No. 20-12106)*
   RGN-Fort Lauderdale III, LLC (Case No. 20-          RGN-Huntsville II, LLC (Case No. 20-12107)*
   11931)*                                             RGN-New York XLIII, LLC (Case No. 20-12108)*
                                                       RGN-New York XLI, LLC (Case No. 20-12109)*
 8/17/2020
   RGN-Group Holdings, LLC (Case No. 20-11961)*       9/10/2020
   RGN-National Business Centers, LLC (Case No. 20-
   11962)*                                             RGN-Alpharetta II, LLC(Case No. 20-12113)*
   H Work, LLC (Case No. 20-11963)*                    RGN-Baton Rouge I, LLC (Case No. 20-12114)*
                                                       RGN-Boston I, LLC (Case No. 20-12115)*
 8/27/2020                                             RGN-Boulder II, LLC (Case No. 20-12116)*
                                                       RGN-Beaverton II, LLC (Case No. 20-12117)*
   RGN-Lehi I, LLC (Case No. 20-12009)*
                                                       Corporate Offices of California, LLC (Case No. 20-
   RGN-Lehi II, LLC (Case No. 20-12010)*
                                                       12118)*
 8/29/2020                                             RGN-Chicago XXVI, LLC (Case No. 20-12119)*
                                                       RGN-Fort Worth VI, LLC (Case No. 20-12120)*
   RGN-Atlanta XXXV, LLC (Case No. 20-12018)*          RGN-Frisco II, LLC (Case No. 20-12121)*
                                                       RGN-Clayton I, LLC (Case No. 20-12122)*
 8/30/2020                                             RGN-Greenwood Village II, LLC (Case No. 20-
                                                       12123)*
                                                       RGN-Jenkintown I, LLC (Case No. 20-12124)*
   RGN-Arlington VI, LLC (Case No. 20-12023)*
                                                       RGN-Dallas XIX, LLC (Case No. 20-12125)*
                                                       RGN-Jupiter II, LLC (Case No. 20-12126)*
 9/2/2020
                                                       RGN-Downers Grove I, LLC (Case No. 20-12127)*
                                                       RGN-Katy I, LLC (Case No. 20-12128)*
   RGN-Chevy Chase I, LLC (Case No. 20-12060)*
                                                       RGN-Lakewood I, LLC (Case No. 20-12129)*
   RGN-Philadelphia IX, LLC (Case No. 20-12061)*
                                                       RGN-Las Vegas VII, LLC (Case No. 20-12130)*
 9/3/2020                                              RGN-Englewood III, LLC (Case No. 20-12132)*
                                                       RGN-Las Vegas X, LLC (Case No. 20-12133)*
   RGN-Denver XVI, LLC (Case No. 20-12074)*            RGN-Los Angeles I, LLC (Case No. 20-12134)*
   RGN-Los Angeles XXV, LLC (Case No. 20-12075)*       RGN-Fort Worth IV, LLC (Case No. 20-12135)*
   RGN-New York XXXIX, LLC (Case No. 20-1276)*         RGN-Metairie II, LLC (Case No. 20-12136)*
   RGN-San Jose IX, LLC (Case No. 20-12077)*           RGN-Metro Dallas VI, LLC (Case No. 20-12137)*
                                                       RGN-Miami I, LLC (Case No. 20-12138)*




ACTIVE.124975670.10
                 Case 20-12380-BLS         Doc 1      Filed 09/18/20      Page 7 of 16




                                           RIDER 1 (cont.)

 9/10/2020 (cont.)                                    9/14/2020 (cont.)

   RGN-Oak Park I, LLC (Case No. 20-12139)*             RGN-San Diego XVI, LLC (Case No. 20-12341)*
   RGN-Oklahoma City I, LLC (Case No. 20-12140)*        RGN-Cincinnati III, LLC (Case No. 20-12339)*
   RGN-Pasadena I, LLC (Case No. 20-12141)*             RGN-Austin XIII, LLC (Case No. 20-12334)*
   RGN-Santa Fe I, LLC (Case No. 20-12142)*             RGN-Washington DC I, LLC (Case No. 20-12349)*
   RGN-Pasadena II, LLC (Case No. 20-12143)*
   RGN-Scottsdale V, LLC (Case No. 20-12144)*         9/15/2020
   RGN-Phoenix III, LLC (Case No. 20-12145)*
   RGN-Scottsdale VI, LLC (Case No. 20-12146)*         RGN-Braintree I, LLC (Case No. 12354)*
   RGN-Phoenix XII, LLC (Case No. 20-12147)*           RGN-Milwaukee III, LLC (Case No. 12353)*
   RGN-Southfield I, LLC (Case No. 20-12148)*
   RGN-St. Louis II, LLC (Case No. 20-12149)*         9/16/2020
   RGN-Phoenix XIII, LLC (Case No. 20-12150)*
   RGN-Sugarland I, LLC (Case No. 20-12151)*             RGN-Raleigh VII, LLC (Case No. 12360)*
   RGN-Sacramento IV, LLC (Case No. 20-12152)*           RGN-Baltimore IV, LLC (Case No. 12362)*
   RGN-San Diego XII, LLC (Case No. 20-12153)*           RGN-Irving II, LLC (Case No. 12365)*
   RGN-San Diego XV, LLC (Case No. 20-12154)*            RGN-Tulsa V, LLC (Case No. 12363)*
   RGN-Tampa III, LLC (Case No. 20-12155)*               RGN-Miami Beach II, LLC (Case No. 12361)*
   RGN-San Francisco XIII, LLC (Case No. 20-             RGN-Atlanta XII, LLC (Case No. 12359)*
   12156)*                                               RGN-Costa Mesa II, LLC (Case No. 12364)*
   RGN-Tampa V, LLC (Case No. 20-12157)*
   RGN-Tulsa III, LLC (Case No. 20-12158)*            9/18/2020
   RGN-Tucson I, LLC (Case No. 20-12159)*
   RGN-Uniondale I, LLC (Case No. 20-12160)*             RGN-Roseville III, LLC**
   RGN-Washington DC XIV, LLC (Case No. 20-
   12161)*

 9/14/2020

   RGN-Santa Monica VI, LLC (Case No. 20-12228)*
   RGN-Seattle XVII, LLC (Case No. 20-12348)*
   RGN-Reston II, LLC (Case No. 20-12338)*
   RGN-Cambridge III, LLC (Case No. 20-12337)*
   RGN-New York VIII, LLC (Case No. 20-12342)*
   RGN-Sausalito II, LLC (Case No. 20-12347)*
   RGN-Novato II, LLC (Case No. 20-12345)*
   RGN-Long Island City I, LLC (Case No. 20-12340)*
   RGN-Palo Alto III, LLC (Case No. 20-12346)*
   RGN-San Francisco XX, LLC (Case No. 20-12344)*
   RGN-New York XLVII, LLC (Case No. 20-12343)*
   RGN-Plano V, LLC (Case No. 20-12335)*


* These Debtors are being jointly administered for procedural purposes only pursuant to Rule 1015(b) of
the Federal Rules of Bankruptcy Procedure under the case captioned In re RGN-Group Holdings, LLC, et
al., Case No. 20-11961 (BLS) (Bankr. D. Del. 2020). [See D.I. 6 & 260].

** These Debtors will move for joint administration of their cases for procedural purposes only pursuant
to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure under the case captioned In re RGN-Group
Holdings, LLC, et al., Case No. 20-11961 (BLS) (Bankr. D. Del. 2020).

ACTIVE.124975670.10
             Case 20-12380-BLS     Doc 1   Filed 09/18/20   Page 8 of 16




                   WRITTEN CONSENT OF THE SOLE MEMBER
                                   of




Creation of Responsible Officers

      WHEREAS,




      WHEREAS


Bankruptcy Resolutions

      WHEREAS




      WHEREAS




      WHEREAS



      NOW, THEREFORE, BE IT RESOLVED
    Case 20-12380-BLS   Doc 1   Filed 09/18/20   Page 9 of 16




FURTHER RESOLVED




FURTHER RESOLVED




FURTHER RESOLVED,




FURTHER RESOLVED
          Case 20-12380-BLS   Doc 1   Filed 09/18/20   Page 10 of 16




      FURTHER RESOLVED




      FURTHER RESOLVED




      FURTHER RESOLVED




General

      NOW, THEREFORE, BE IT RESOLVED
    Case 20-12380-BLS   Doc 1   Filed 09/18/20   Page 11 of 16




FURTHER RESOLVED




FURTHER RESOLVED




FURTHER RESOLVED




FURTHER RESOLVED




                    [Signature page follows.]
Case 20-12380-BLS   Doc 1   Filed 09/18/20   Page 12 of 16
                             Case 20-12380-BLS               Doc 1       Filed 09/18/20          Page 13 of 16


  Fill in this information to identify the case:



                                                                         Delaware




Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                     12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


 Name of creditor and complete           Name, telephone number, and   Nature of the claim Indicate if   Amount of unsecured claim
 mailing address, including zip code     email address of creditor                         claim is
                                         contact                                           contingent,
                                                                                           unliquidated,
                                                                                           or disputed



                                                                                                       Total claim, if   Deduction for   Unsecured
                                                                                                       partially         value of        claim
                                                                                                       secured           collateral or
                                                                                                                         setoff




                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
                           Case 20-12380-BLS              Doc 1       Filed 09/18/20          Page 14 of 16


            RGN-Roseville III, LLC                                                               if known




Name of creditor and complete         Name, telephone number, and   Nature of the claim Indicate if   Amount of unsecured claim
mailing address, including zip code   email address of creditor                         claim is
                                      contact                                           contingent,
                                                                                        unliquidated,
                                                                                        or disputed



                                                                                                     Total claim, if   Deduction for   Unsecured
                                                                                                     partially         value of        claim
                                                                                                     secured           collateral or
                                                                                                                       setoff




                           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
         Case 20-12380-BLS    Doc 1   Filed 09/18/20      Page 15 of 16




              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE




 COMBINED CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY
SECURITIES HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3),
         AND 7007.1 AND CERTIFICATION OF NO TAX RETURN




           Name and Address               Ownership & Interest
                             Case 20-12380-BLS                    Doc 1    Filed 09/18/20          Page 16 of 16

 Fill in this information to identify the case and this filing:




              If known




Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



           Declaration and signature




             Schedule A/B: Assets–Real and Personal Property

             Schedule D: Creditors Who Have Claims Secured by Property

             Schedule E/F: Creditors Who Have Unsecured Claims

             Schedule G: Executory Contracts and Unexpired Leases

             Schedule H: Codebtors

             Summary of Assets and Liabilities for Non-Individuals

                         Schedule


             Chapter 11 or Chapter 9 Cases:                 List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders




                                          Declaration Under Penalty of Perjury for Non-Individual Debtors
